Exhibit 10.1

 

 

 

 

 

 

 

 

 

 

[FORM OF INCREMENTAL ASSUMPTION AGREEMENT]

 

 

 

 

 

INCREMENTAL ASSUMPTION AGREEMENT

 

 

dated as of January 6, 2015,

 

 

relating to the

 

SENIOR SECURED REVOLVING CREDIT AGREEMENT

 

 

dated as of October 17, 2014,

 

among

 

 

CAPITALA FINANCE CORP.,
as Borrower,

 

The Lenders from Time to Time Party Thereto,

 

 

and

 

 

ING CAPITAL LLC,
as Administrative Agent,
Arranger and Bookrunner

 

 

 

 

 



 

 

 

INCREMENTAL ASSUMPTION AGREEMENT, dated as of January 6, 2015 (this “Assumption
Agreement”), by and among CAPITALA FINANCE CORP. (the “Borrower”), ING CAPITAL
LLC, in its capacity as Administrative Agent (the “Administrative Agent”), and
each lender set forth on Schedule 1 hereto as an “Increasing Lender” (the
“Increasing Lenders” and each an “Increasing Lender”), and each lender set forth
on Schedule 1 hereto as an “Assuming Lender” (the “Assuming Lenders” and each an
“Assuming Lender” and, together with the Increasing Lenders, the “Incremental
Lenders” and each an “Incremental Lender”), relating to the SENIOR SECURED
REVOLVING CREDIT AGREEMENT dated as of October 17, 2014 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among the Borrower, the Administrative Agent and the several lenders from time
to time party to the Credit Agreement.

 

A. The Borrower has requested that each Incremental Lender provide an additional
Commitment in an aggregate amount equal to the amount set forth opposite such
Incremental Lender’s name on Schedule 1 hereto (each an “Incremental
Commitment”), in each case pursuant to Section 2.06(f) of the Credit Agreement.

 

B. Each Incremental Lender is willing to make such an Incremental Commitment to
the Borrower on the terms and subject to the conditions set forth herein and in
the Credit Agreement.

 

Accordingly, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto agree as follows:

 

SECTION 1. Defined Terms; Interpretation; Etc. Capitalized terms used and not
defined herein shall have the meanings assigned to such terms in the Credit
Agreement. The rules of construction set forth in Section 1.03 of the Credit
Agreement shall apply equally to this Assumption Agreement. This Assumption
Agreement shall be a “Loan Document” for all purposes of the Credit Agreement
and the other Loan Documents.

 

SECTION 2. Incremental Commitment. a) Pursuant to Section 2.06(f) of the Credit
Agreement and subject to the terms and conditions hereof, each Incremental
Lender hereby agrees to make the applicable Incremental Commitment to the
Borrower effective on and as of the Increase Effective Date (as defined below).
The Incremental Commitment shall constitute an additional “Commitment” and a
“Commitment Increase” for all purposes of the Credit Agreement and the other
Loan Documents, and the Increase Effective Date shall be the “Commitment
Increase Date” of the Incremental Commitment for purposes of Section 2.06(f) of
the Credit Agreement.

 

(b) The terms of the Incremental Commitment shall be the same as the other
Commitments made under the Credit Agreement.

 

(c) On the Increase Effective Date, in connection with the adjustments to any
outstanding Loans and participation interests contemplated by Section
2.06(f)(iv) of the Credit Agreement, each Incremental Lender shall make a
payment to the Administrative Agent, for account of the other Lenders, in an
amount calculated by the Administrative Agent in accordance with such section,
so that after giving effect to such payment and to the distribution thereof to
the other Lenders in accordance with such section, the Loans are held ratably by
the Lenders in accordance with the respective Commitments of such Lenders (after
giving effect to the Incremental Commitment and any other Commitment Increases,
if any, occurring on the date hereof).

 



 

 

 

(d) As of the Increase Effective Date, each Incremental Lender which is also
designated as an “Assuming Lender” on Exhibit 1 (each an “Assuming Lender”)
shall become a Lender under the Credit Agreement and shall have all rights and
obligations of a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto.

 

SECTION 3. Conditions Precedent to Incremental Commitment. This Assumption
Agreement, and the obligations of each Incremental Lender to make its
Incremental Commitment, shall become effective on and as of the Business Day
(the “Increase Effective Date”) occurring on or before January 6, 2015, on which
the following conditions precedent have been satisfied:

 

(a) the Administrative Agent shall have received counterparts of this Assumption
Agreement that, when taken together, bear the signatures of the Borrower, the
Administrative Agent and the Incremental Lenders;

 

(b) on the date hereof, each of the conditions set forth or referred to in
Section 2.06(f)(i) of the Credit Agreement shall be satisfied, and pursuant to
Section 2.06(f)(ii)(x) of the Credit Agreement the Administrative Agent shall
have received a certificate of a duly authorized officer of the Borrower dated
the date hereof certifying as to the foregoing;

 

(c) the Administrative Agent shall have received for the account of the Lenders
the amounts, if any, payable under Section 2.13 of the Credit Agreement as a
result of the adjustments of Borrowings pursuant to Section 2(c) of this
Assumption Agreement; and

 

(d) each Incremental Lender shall have received all documented fees and expenses
related to this Assumption Agreement owing on the date hereof, including any
upfront fees due to such Incremental Lender on the date hereof.

 

SECTION 4. Representations and Warranties of the Borrower. To induce the other
parties hereto to enter into this Assumption Agreement, the Borrower represents
and warrants to the Administrative Agent and each Incremental Lender that, as of
the date hereof:

 

(a) This Assumption Agreement has been duly authorized, executed and delivered
by the Borrower, and constitutes a legal, valid and binding obligation of the
Borrower in accordance with its terms, except as enforceability may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law).

 



2

 

 

(b) Each of the representations and warranties made by the Borrower in or
pursuant to the Loan Documents are true and correct in all material respects as
if made on such date (except to the extent they relate specifically to an
earlier date, in which case they are true and correct in all material respects
as of such earlier date, and unless a representation or warranty is already
qualified by materiality or by Material Adverse Effect, in which case it is true
and correct in all respects).

 

(c) No Default has occurred and is continuing on the date hereof or shall result
from the Incremental Commitment.

 

SECTION 5. Representations, Warranties and Covenants of the Assuming Lenders.
Each Assuming Lender (a) represents and warrants that (i) from and after the
Increase Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of the Incremental
Commitment, shall have the obligations of a Lender thereunder, and (ii) it has
received a copy of the Credit Agreement, together with such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assumption Agreement and to make the Incremental
Commitment on the basis of which it has made such analysis and decision
independently and without reliance on the Administrative Agent or any other
Lender; and (b) agrees that (i) it will, independently and without reliance on
the Administrative Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, make its own credit
decisions in taking or not taking action under the Loan Documents, and (ii) it
will perform in accordance with their terms all of the obligations which by the
terms of the Loan Documents are required to be performed by it as a Lender.

 

SECTION 6. Consent and Reaffirmation. (a)  each of the Obligors agrees that,
notwithstanding the effectiveness of this Assumption Agreement, the Guarantee
and Security Agreement and each of the other Security Documents continue to be
in full force and effect, (b) each of the Obligors acknowledges that the terms
“Revolving Credit Agreement Obligations,” “Guaranteed Obligations” and “Secured
Obligations” (each as defined in the Guarantee and Security Agreement) include
any and all Loans made now or in the future by the Incremental Lenders in
respect of the Incremental Commitments and all interest and other amounts owing
in respect thereof under the Loan Documents (including all interest and expenses
accrued or incurred subsequent to the commencement of any bankruptcy or
insolvency proceeding with respect to any Obligor, whether or not such interest
or expenses are allowed as a claim in such proceeding), and (c) each of the
Obligors confirms its grant of a security interest in its assets as Collateral
for the Secured Obligations, all as provided in the Loan Documents as originally
executed (and amended prior to the date hereof and supplemented hereby).

 

SECTION 7. Notices. All notices hereunder shall be given in accordance with the
provisions of Section 9.01 of the Credit Agreement.

 



3

 

 

SECTION 8. Expenses. The Borrower agrees to pay all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent in connection with
this Assumption Agreement in accordance with the Credit Agreement, including the
reasonable and documented fees, charges and disbursements of one outside counsel
for the Administrative Agent.

 

SECTION 9. Counterparts. This Assumption Agreement may be executed in any number
of counterparts and by different parties hereto in separate counterparts, each
of which when so executed and delivered shall be deemed an original, but all
such counterparts together shall constitute but one and the same contract.
Delivery of an executed counterpart of a signature page of this Assumption
Agreement by facsimile or electronic transmission shall be as effective as
delivery of a manually executed counterpart hereof.

 

SECTION 10. Applicable Law; Jurisdiction; Consent to Service of Process; Other.
THIS ASSUMPTION AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER
THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. THE PROVISIONS OF SECTION
9.09 OF THE CREDIT AGREEMENT (AND ALL OTHER APPLICABLE PROVISIONS OF ARTICLE IX
OF THE CREDIT AGREEMENT) ARE HEREBY INCORPORATED BY REFERENCE.

 

SECTION 11. Headings. The headings of this Assumption Agreement are for purposes
of reference only and shall not limit or otherwise affect the meaning hereof.

 

SECTION 12. No Third Party Beneficiaries. This Assumption Agreement is intended
to be solely for the benefit of the parties hereto and is not intended to confer
any benefits upon, or create any rights in favor of, any other person or entity.
No person or entity other than the parties hereto shall have any rights under or
be entitled to rely upon this Assumption Agreement.

 

[Remainder of page intentionally left blank]

 



4

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Assumption Agreement to
be duly executed and delivered by their proper and duly authorized
representatives as of the day and year first above written.

 





  CAPITALA FINANCE CORP.,   as Borrower               By:     Name:     Title:  

 



[Signature Page to Incremental Assumption Agreement]

 

 

  ING CAPITAL LLC,     as Administrative Agent                                  
By:       Name:         Title:                                     By:        
Name:       Title:    

 



[Signature Page to Incremental Assumption Agreement]

 

 

  EverBank Commercial Finance, Inc.,   as Incremental Lender               By  
  Name:     Title:  

 



[Signature Page to Incremental Assumption Agreement]

 

 

  Bank of North Carolina,   as Incremental Lender               By     Name:    
Title:  

  

[Signature Page to Incremental Assumption Agreement]

 

 

  NewBridge bank,   as Incremental Lender               By     Name:     Title:
 

 



[Signature Page to Incremental Assumption Agreement]

 

 

  Park Sterling bank,   as Incremental Lender               By     Name:    
Title:  

 



[Signature Page to Incremental Assumption Agreement]

 

 

SCHEDULE 1

 

Increasing Lenders

 

Lender Incremental Commitment EverBank Commercial Finance, Inc. $2,500,000

 

 

Assuming Lenders

 

Lender Incremental Commitment Bank of North Carolina $10,000,000 NewBridge Bank
$10,000,000 Park Sterling Bank $7,500,000

 



 

